Citation Nr: 0634881	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an inguinal hernia.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
January 1958.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  In November 
2005, the Board remanded this matter for additional 
development.  


FINDING OF FACT

The veteran's service medical records are silent for any 
indication of an inguinal hernia, and any post-service 
records regarding the initial incidence thereof were found to 
be unavailable.  


CONCLUSION OF LAW

Service connection for an inguinal hernia is not warranted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
September 2001, January 2002, and November 2005.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484. 

No prejudice results, however, in proceeding with the 
issuance of a final decision in this case without notice of a 
disability rating and effective date.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Particularly, the 
veteran has been afforded the appropriate information in 
order to advance any contention regarding the claims 
considered herein.  The September 2001 letter above informed 
the veteran of any information and evidence needed to 
substantiate a claim of service connection.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In terms of any notification regarding downstream elements, 
it is also noted that due to the denial of the issues below, 
any such downstream issue is rendered moot; thus, the veteran 
is not prejudiced by the Board's consideration of the pending 
issues.  The RO issued, however, a March 2006 letter to the 
veteran concerning disability rating and effective date, and 
to the extent that the veteran required this notice in order 
for a proper adjudication on his claim, the Board finds that 
it meets the requirements in Dingess.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient notification 
prior to the rating decision on appeal, and relevant 
information thereafter.  See Mayfield v. Nicholson, 444 F.3d 
1328 (2005), holding that any timing error can be cured when 
VA employs "proper subsequent process."  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
November 2005 letter, which stated as follows:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."   

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
RO obtained the veteran's service medical records, and VA 
treatment records from 1996 to 2005.  The Board's recent 
remand asked the RO to obtain records from St. Thomas 
Hospital in Nashville; at his February 2006 VA examination, 
the veteran reported that he had attempted to get those 
records, but they had not been kept.  Since the November 2005 
letter, and May 2006 supplemental statement of the case, the 
veteran has not identified any further information that 
should be added to the record in support of his claim.  
Further VA medical examination is not necessary because the 
most recent February 2006 assessment is thorough and answered 
the question posed by the Board's remand.  See 38 C.F.R. 
§ 3.159(c)(4); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.  

Analysis

A complete review, see 38 U.S.C.A. § 7104(a), of the record 
shows that service connection is not warranted.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. §§ 1110, 1131, and for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service, 38 C.F.R. § 3.303(d).  

The veteran does not allege, and nor is it so found, that his 
service medical records mention an inguinal hernia.  A 
January 1958 Report of Medical Examination showed a normal 
clinical evaluation.  

In its November 2005 remand, the Board noted the veteran's 
testimony at a September 2001 personal hearing when he 
recounted that he had taken a cylinder off of a R2800 engine, 
slipped on a hydraulic jack, which caused abdominal pain.  
The veteran testified that within six months of separation he 
had operation on an inguinal hernia at St. Thomas Hospital. 

The Appeals Management Center issued a November 2005 letter 
updating the veteran on the current status of his appeal; the 
letter asked the veteran to complete and return an enclosed 
VA Form 21-4142, Authorization and Consent to Release 
Information, for St. Thomas Hospital.  It does not appear 
that the veteran returned the form.

In February 2006, the veteran underwent a VA examination, and 
the examiner noted that the claims file had been reviewed 
extensively.  The veteran related the incident with incurring 
an inguinal hernia, including that an employment physical 
after several months after discharge initially found the 
problem.  He reported that he had attempted to get records 
from St. Thomas Hospital, but that the records were not kept 
longer than seven years.  The veteran stated that the 
inguinal hernia had its onset in service, he had no symptoms 
in service, and it was not found at the time of his 
separation examination.  The surgery in 1958 for a left 
inguinal hernia was successful.  The veteran denied any 
symptoms related to any residuals of the bilateral hernia 
repairs that he had had in the past, and they were not 
causing any functional or occupational impairment.  

The diagnosis was well healed surgical scar from the left 
inguinal hernia repair.  The examiner noted that the records 
specified in the Board's 2005 remand had not been located.  
He also asserted that though the veteran gave a plausible 
story of the surgical repair being done with the condition 
found on an employment exam, the examiner did not have the 
capabilities to determine whether in fact the veteran's 
recollections of the events that happened almost 50 years ago 
were in fact chronologically accurate.  The examiner noted 
that in any event, the veteran's inguinal surgery scar was 
well healed, nontender, and he was completely asymptomatic.  
Also, the veteran's inguinal hernia problems, bilaterally, 
which were surgically corrected, were not secondary to the 
veteran's service-connected ventral hernias in the upper 
abdomen.  

Because the record lacks evidence of in-service incurrence of 
an inguinal hernia, and does not otherwise contain a 
competent etiological opinion relating a post-service 
inguinal hernia to active duty, the claim must be denied.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(recognizing that in order to establish entitlement to 
service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  

Notably, the veteran's service medical records are silent for 
indications of an inguinal hernia.  Although the appellant 
may testify as to symptoms he perceives to be manifestations 
of disability, questions of medical diagnosis and causation 
involve diagnostic skills and must be made by trained medical 
personnel.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In the present case, military medical personnel found that 
the veteran had no physical abnormality (including any 
indication regarding an inguinal hernia) at the time of 
discharge from service, and there is otherwise no objective 
medical evidence that such disability is due to service or 
any incident therein.  The veteran's service medical records 
are highly probative because they represent a contemporaneous 
recordation of then-symptoms (or the lack thereof as in this 
case) that greatly assists an adjudication that takes place 
many years after the alleged incident was to have occurred.  

Because a preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an inguinal hernia is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


